TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-96-00031-CV





Mary E. Durham, Relator


v.


Honorable Peter Lowry, Judge, Respondent





ORIGINAL PROCEEDING FROM TRAVIS COUNTY






PER CURIAM


	The parties have filed a joint motion to dismiss petition for writ of mandamus. 
Accordingly, we grant the parties' joint motion to dismiss the petition for writ of mandamus.


Before Chief Justice Carroll, Justices Aboussie and Kidd
Petition for Writ of Mandamus Dismissed on Joint Motion
Filed:   April 10, 1996
Do Not Publish